
	
		I
		111th CONGRESS
		1st Session
		H. R. 954
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2009
			Mr. Holden (for
			 himself and Mr. Platts) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to provide
		  that a monthly insurance benefit thereunder shall be paid for the month in
		  which the recipient dies, subject to a reduction of 50 percent if the recipient
		  dies during the first 15 days of such month, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Benefits Fairness Act
			 of 2009.
		2.Computation and
			 payment of last monthly payment
			(a)Old-Age and
			 Survivors Insurance BenefitsSection 202 of the
			 Social Security Act (42 U.S.C. 402) is
			 amended by adding at the end the following new subsection:
				
					(z)Last Payment of Monthly Insurance Benefit Terminated by
		  Death(1)In any case in which an
				individual dies during the first 15 days of a calendar month, the amount of
				such individual’s monthly insurance benefit under this section paid for such
				month shall be an amount equal to 50 percent of the amount of such benefit (as
				determined without regard to this subsection), rounded, if not a multiple of
				$1, to the next lower multiple of $1. This subsection shall apply with respect
				to such benefit after all other adjustments with respect to such benefit
				provided by this title have been made.
						(2)Any payment of an individual’s
				benefit under this section for the month in which such individual dies shall be
				made in accordance with section
				204(d).
						.
			(b)Disability
			 Insurance BenefitsSection 223 of such Act (42 U.S.C. 423) is
			 amended by adding at the end the following new subsection:
				(k)Last Payment of Benefit
		  Terminated by Death(1)In any case in which an
				individual dies during the first 15 days of a calendar month, the amount of
				such individual’s monthly insurance benefit under this section paid for such
				month shall be an amount equal to 50 percent of the amount of such benefit (as
				determined without regard to this subsection), rounded, if not a multiple of
				$1, to the next lower multiple of $1. This subsection shall apply with respect
				to such benefit after all other adjustments with respect to such benefit
				provided by this title have been made.
						(2)Any payment of an individual’s
				benefit under this section for the month in which such individual dies shall be
				made in accordance with section
				204(d).
						.
			(c)Benefits at Age
			 72 for Certain Uninsured IndividualsSection 228 of such Act (42
			 U.S.C. 428) is amended by adding at the end the following new
			 subsection:
				(i)Last Payment of Benefit
		  Terminated by Death(1)In any case in which an
				individual dies during the first 15 days of a calendar month, the amount of
				such individual’s monthly insurance benefit under this section paid for such
				month shall be an amount equal to 50 percent of the amount of such benefit (as
				determined without regard to this subsection), rounded, if not a multiple of
				$1, to the next lower multiple of $1. This subsection shall apply with respect
				to such benefit after all other adjustments with respect to such benefit
				provided by this title have been made.
						(2)Any payment of an individual’s
				benefit under this section for the month in which such individual dies shall be
				made in accordance with section
				204(d).
						.
			3.Conforming
			 amendments regarding payment of benefits for month of recipient’s
			 death
			(a)Old-Age
			 Insurance BenefitsSection 202(a) of the
			 Social Security Act (42 U.S.C. 402(a))
			 is amended by striking the month preceding in the matter
			 following subparagraph (B).
			(b)Wife’s Insurance
			 Benefits
				(1)In
			 generalSection 202(b)(1) of such Act (42 U.S.C. 402(b)(1)) is
			 amended—
					(A)by striking
			 and ending with the month in the matter immediately following
			 clause (ii) and inserting and ending with the month in which she dies or
			 (if earlier) with the month;
					(B)by striking
			 subparagraph (E); and
					(C)by redesignating
			 subparagraphs (F) through (K) as subparagraphs (E) through (J),
			 respectively.
					(2)Conforming
			 amendmentSection 202(b)(5)(B) of such Act (42 U.S.C.
			 402(b)(5)(B)) is amended by striking (E), (F), (H), or (J) and
			 inserting (E), (G), or (I).
				(c)Husband’s
			 Insurance Benefits
				(1)In
			 generalSection 202(c)(1) of such Act (42 U.S.C. 402(c)(1)) is
			 amended—
					(A)by striking
			 and ending with the month in the matter immediately following
			 clause (ii) and inserting and ending with the month in which he dies or
			 (if earlier) with the month;
					(B)by striking
			 subparagraph (E); and
					(C)by redesignating
			 subparagraphs (F) through (K) as subparagraphs (E) through (J),
			 respectively.
					(2)Conforming
			 amendmentSection 202(c)(5)(B) of such Act (42 U.S.C.
			 402(c)(5)(B)) is amended by striking (E), (F), (H), or (J) and
			 inserting (E), (G), or (I).
				(d)Child’s
			 Insurance BenefitsSection 202(d)(1) of such Act (42 U.S.C.
			 402(d)(1)) is amended—
				(1)by striking
			 and ending with the month in the matter immediately preceding
			 subparagraph (D) and inserting and ending with the month in which such
			 child dies or (if earlier) with the month; and
				(2)by striking
			 dies, or in subparagraph (D).
				(e)Widow’s
			 Insurance BenefitsSection 202(e)(1) of such Act (42 U.S.C.
			 402(e)(1)) is amended by striking ending with the month preceding the
			 first month in which any of the following occurs: she remarries, dies,
			 in the matter following subparagraph (F) and inserting ending with the
			 month in which she dies or (if earlier) with the month preceding the first
			 month in which any of the following occurs: she remarries, or.
			(f)Widower’s
			 Insurance BenefitsSection 202(f)(1) of such Act (42 U.S.C.
			 402(f)(1)) is amended by striking ending with the month preceding the
			 first month in which any of the following occurs: he remarries, dies,
			 in the matter following subparagraph (F) and inserting ending with the
			 month in which he dies or (if earlier) with the month preceding the first month
			 in which any of the following occurs: he remarries,.
			(g)Mother’s and
			 Father’s Insurance BenefitsSection 202(g)(1) of such Act (42
			 U.S.C. 402(g)(1)) is amended—
				(1)by inserting
			 with the month in which he or she dies or (if earlier) after
			 and ending in the matter following subparagraph (F); and
				(2)by striking
			 he or she remarries, or he or she dies and inserting or
			 he or she remarries.
				(h)Parent’s
			 Insurance BenefitsSection 202(h)(1) of such Act (42 U.S.C.
			 402(h)(1)) is amended by striking ending with the month preceding the
			 first month in which any of the following occurs: such parent dies,
			 marries, in the matter following subparagraph (E) and inserting
			 ending with the month in which such parent dies or (if earlier) with the
			 month preceding the first month in which any of the following occurs: such
			 parent marries,.
			(i)Disability
			 Insurance BenefitsSection 223(a)(1) of such Act (42 U.S.C.
			 423(a)(1)) is amended by striking ending with the month preceding
			 whichever of the following months is the earliest: the month in which he
			 dies, in the matter following subparagraph (E) and inserting the
			 following: ending with the month in which he dies or (if earlier) with
			 whichever of the following months is the earliest:.
			(j)Benefits at Age
			 72 for Certain Uninsured IndividualsSection 228(a) of such Act
			 (42 U.S.C. 428(a)) is amended by striking the month preceding in
			 the matter following paragraph (4).
			(k)Exemption From
			 Maximum Benefit CapSection 203 of such Act (42 U.S.C. 403) is
			 amended by adding at the end the following new subsection:
				(m)Exemption From Maximum
		  Benefit CapNotwithstanding
				any other provision of this section, the application of this section shall be
				made without regard to any benefit of an individual under section 202, 223, or
				228 for the month in which such individual
				dies.
					.
			4.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to deaths occurring after 180 days after the
			 date of the enactment of this Act.
		
